DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on 07/25/2022 have been fully considered but they are not persuasive. 
Examiner notes that the claims seem to broadly read on HEVC examples in AAPA and also on HEVC examples in Zhang that further modify those in AAPA. 
Examiner suggests that Applicant’s invention is not directed to the existence of a “local template” which seems to be part of HEVC since 2012 (as noted in Zhang), but rather to methods of forming “new local templates” from old local templates (Figs. 13) based on the shape of the Transform Block, that seems to be advantageous to particular types of CTU partitioning (Figs. 3-6).
Examiner recommends adding the context of asymmetric partitioning and steps of forming new local templates based on old local templates and the shape of the partition to the independent claims in order to provide the claims with a necessary context for the intended improvements.
Applicant may wish to schedule an Interview to advance prosecution.

Regarding the newly amended language, Applicant argues:  “Applicant has recited a "causal neighborhood" in the independent claims. Transform coefficients of a causal neighborhood of a current transform coefficient is intended to refer to transform coefficients processed (i.e., encoded or decoded) before the current transform coefficient. Support for this amendment can be found in FIGS. 11, 13A, and 13B, …”
Examiner can not construe the claims to be limited to a definition that is intended but not claimed or even recited in the Specification.  There is nothing in Figs. 11-13 to indicate an order of processing or the term “casual neighborhood.”
Applicant argues:  “Additionally, Applicant respectfully submits that in the alleged "local template" of Zhang, the position of each transform coefficient is fixed and independent of the shape of the block.”
Examiner notes that Zhang indicates that local template size and shape can be dependent on many factors, including partition modes.  See reasons for rejection below.  What specific geometric dependence does Applicant use to obtain improvements?

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claims 13, 17-29 recite “electronic circuitry adapted for …” a generic (circuitry) term modified by functional language but not modified by structure or a structural term.  Under the definitions of circuitry in Specification and Zhang, it is differentiated from general purpose processors.  However, to the extent that the claims embody features of prior art industry standards H.264 and HEVC, this term connotes a structure readily recognized by persons of skill in the art to perform encoding/decoding under the H.264 or the HEVC standards.  Thus the present limitations do not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph or require additional support under 35 U.S.C. 112(a).  However, should Applicant extend these claims to circuitry not covered under the industry standards, Applicant will need to cite specific support for such circuitry in the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-12 are rejected under 35 U.S.C. 102(a) as being barred by prior art admitted by the Applicant.  The claims are directed to features of H.264 and the HEVC video coding standards which are prior art and admitted prior art, as described in the Specification Pages 5-12 and alternatively in US 20160353112 to Zhang (“Zhang”) which was cited by a previous Examiner and also cited in an IDS.  
While the HEVC features serve as an important basis for Applicant’s intended improvements, Examiner recommends particularly claiming features of Applicant’s own invention that Applicant regards to provide improvements over the prior art.
Regarding Claim 1:  “A method for decoding video data, comprising:
determining a context for a syntax element associated with a current transform coefficient of a block of a picture  (This element can be embodied by an application of “Context Adaptive Binary Arithmetic Coding (CABAC), Context Adaptive Variable Length Coding (CAVLC), Huffman, arithmetic, exp-Golomb, etc. CABAC is a method of entropy coding first introduced in H. 264 and also used in HEVC. CABAC involves binarization, context modeling and binary arithmetic coding. … Context modeling determines the probability of each regularly coded bin (i.e. nonbypassed) based on some specific context.”  AAPA, Specification, Page 10, lines 21-26.  Note similarly in Zhang, Paragraphs 6, 74.)
wherein the context is determined based on at least one of an area of said block, a position of the current transform coefficient within the block and on a number of non-zero transform coefficients in a local template; and  (Note that the claim is not limited to a specific basis, and HEVC coding is always performed based on area, position and number of non-zero coefficients in a coding block.  AAPA covers coding based on determination of size [area] of the block in Specification, Pages 8-9, number [of significant coefficients in the scanning order] and position [indicated by significance map or (X,Y) coordinates] of the non-zero coefficients in the block in Specification, Page 12, lines 6-15.  Note that the term local template is used interchangeably with the term significance map.  See Specification Page 14, lines 14-18.  Note similarly in Zhang, Paragraphs 329-330 and Fig. 13.)
wherein the local template is a subset of transform coefficients of the block comprising transform coefficients in a casual neighborhood the current transform coefficient,”  (Note that the claim does not define and Specification does not use the term “casual neighborhood,” which is broadly interpreted to define a subset of the block that encodes transform coefficients which may include the current transform coefficient as well.  See an example in Specification, Fig. 12.  Prior art teaches multiple examples that fall within the scope of the claim language.  AAPA teaches an example within this definition: “a 16xl6 TB, i.e. a 16x16 block of samples on which a same transform is applied, divided into 4x4 sub-blocks of coefficients [subpart of the block exemplifying a casual neighborhood] … The significance map is the coded information that allows the decoder to identify the position of non-zero coefficients in the TB [another subpart of the block exemplifying a casual neighborhood].  The information includes a significant flag of a CG (called coded_sub_block_flag in HEVC). The CG significant flag indicates if all coefficients in the CG are zero or not.” Specification, Page 12, lines 1-16.  
Note similarly that the illustration of this feature in Specification, Figs. 11, 12, 16 corresponds to the HEVC feature description in Zhang, Fig. 10-11 and Paragraph 135, 325-326:  “A pre-defined template, such as local template 140 of FIG. 10 defines a diagonal scan order for an 8x8 transform block, where denotes the last significant scan position, 'x' denotes the current scan position, and "x," denotes the neighbors covered by local template 140.”) 
“[a local template shape] … wherein regardless of the position of the current transform coefficient in the block, a position of at least one of the transform coefficients of the local template with respect to the current transform coefficient depends on the shape of the block; and” (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the local template shape can be limited to be less than or equal to a 5x5 sub-block, i.e. spanning an area up to 2 coefficients on each side of the first transform coefficient.  See Specification Figs. 11-12.
AAPA teaches an example within this definition: “divided into 4x4 sub-blocks of coefficients [subpart of the block comprising coefficients]” Specification, Page 12, lines 1-16.  Note similarly that the illustration of this feature in Specification, Figs. 11, 12, 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11, 13, and Paragraphs 325-326, where the shapes of the templates correspond to the shape of the coded block:  “one example, the template size and/or shape is dependent on one or more of the following criteria: (i) the size of transform units; or (ii) modes; … Partitioning modes may differ … PU s may be partitioned to be non-square in shape.”  Paragraphs 135, 60.)
decoding said syntax element based at least on the determined context.  (“The significance map is the coded information that allows the decoder to identify the  position of non-zero coefficients in the TB. The information includes a significant flag of a CG (called coded_sub_block_ flag in HEVC) and significant flags of coefficients in the CG (called sig_coeff_flag in HEVC).”  AAPA, Specification, Page 12, lines 14-17. Note similarly in Zhang, Paragraphs 311 and 292 on Page 34.)
Regarding Claim 2:  “The method of claim 1, wherein said syntax element is a significant flag.”  (“The information includes … significant flags of coefficients in the CG (called sig_coeff_flag in HEVC).”  AAPA, Specification, Page 12, lines 14-17. Note similarly in Zhang, Paragraphs 311 and 292 on Page 34.)
Regarding Claim 3:  “The method of claim 1, wherein said local template comprises more neighboring transform coefficients along a direction of a longest dimension of the block.”  (Video coding commonly uses neighboring transform coefficients as references in intra-coding modes:  AAPA teaches that “CUs in intra mode are predicted from reconstructed neighboring samples, e.g. within the same slice. A set of 35 intra prediction modes is available in HEVC, including a DC, a planar, and 33 angular prediction modes,” which comprises more neighboring transform coefficients along each dimension including a longest dimension.  Specification, Page 12, lines 14-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11 and Paragraphs 325-326, where there are neighboring coefficients along both of the (X,Y) directions of the block and thus comprise more neighboring transform coefficients along a direction of a longest dimension of the block.)
Regarding Claim 4:  “The method of claim 1, wherein the transform coefficients of the local template and said current transform coefficient form a horizontal rectangle in the case where the block is a horizontal rectangle and form a vertical rectangle in the case where the block is vertical rectangle.”  (“In addition to the quad-tree split mode, new split modes (binary tree symmetric split modes, binary tree asymmetric split modes and triple tree split modes) are also defined. … Binary tree asymmetric split modes are defined to allow a CU to be split horizontally into two coding units with respective rectangular sizes (w,h/4) and 25 (w,3h/4) or vertically into two coding units with respective rectangular sizes (w/4,h) and (3w/4,h)) as depicted on Figure 6.”  AAPA, Specification, Page 8, lines 31 - Page 9, line 32.  Note similarly in Zhang, Paragraph 60.)
Regarding Claim 5:  “The method of claim 1, wherein the position of at least one of the transform coefficients of the local template with respect to the current transform coefficient further depends on a scan order of said block.”  (AAPA teaches that “'The entropy coding/decoding is made of several scanning passes, wihich scan the TB according to a scan pattern selected among several possible scan patterns, e.g., diagonal, horizontal and vertical,” where the significance map [template] coding depends on the selected scan order and the resulting numbers and positions of the significant coefficients.  Specification, Page 12, lines 3-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11, and Paragraphs 291-293 which indicate that the current transform coefficient is positioned inside a local template subject to scan order.)
Regarding Claim 6:  “The method of claim 5, 
wherein the transform coefficients of the local template and said current transform coefficient form a horizontal rectangle in the case where said scan order is horizontal and form a vertical rectangle in the case where said scan order is vertical.”  (See treatment of Claim 5, and further, AAPA teaches that “The significance map [embodiment of the template] is the coded information that allows the decoder to identify the position of non-zero coefficients in the TB,” thus the map/template covers all the positions of the block and thus covers the shape of the block.  Specification, Page 12, lines 14-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11, 13, and Paragraphs 325-326, where the shapes of the templates and the reference blocks correspond to the shape of the coded block.)
Claims 7-12 are rejected for reasons for Claims 1-6 respectively, because the encoding method of the former is directed to the same data structures as the decoding method of the former, and because AAPA embodies the features in “encoding/decoding methods and encoding/decoding apparatus.”  See AAPA, Specification, Page 8, lines 8-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of the additional teachings in Zhang. 
Claims 13 and 17-21 are rejected for reasons for Claims 1-6 respectively, and because 
AAPA teaches “A decoding device [comprising electronic circuitry]” “encoding/decoding methods and encoding/decoding apparatus.”  See AAPA, Specification, Page 8, lines 8-13.  
The AAPA in the Specification (or in the HEVC descriptions of Zhang) does not explicitly teach “A decoding device comprising electronic circuitry” 
Zhang teaches:  “In some examples, video decoder 30 includes, is, or is part of a device that includes one or more of: one or more integrated circuits; one or more digital signal processors (DSPs); one or more field programmable gate arrays (FPGAs); a desktop computer; …”  Zhang, Paragraph 354.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the functionality using electronic circuitry as taught in Zhang, in order to implement the claimed signal processing using one of the common technologies of signal processing as described in Zhang, Paragraph 354.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Claims 22-27 are rejected for reasons for Claims 7-12 respectively, and in view of the treatment of the “electronic circuit” embodiments in Claims 13 and 17-21 above.
Regarding Claim 28:  “A non-transitory storage medium carrying a software program including program code instructions for the method according to claim 1.”  (“… storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer.”  Zhang, Paragraph 355.  See statement of motivation in Claim 13.)
Claim 29 is rejected for reasons stated for Claim 28 in view of Claim 7 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483